                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


 THOMAS W. ZACH,

                              Plaintiff,
        v.
                                                                          ORDER
 JAMES THORPE, ROBERT SCHENCK,
                                                                       16-cv-442-jdp
 KAREN GOURLIE, WELCOME ROSE,
 TIMOTHY LUNDQUIST, and JEAN CARLSON,

                              Defendants.


 THOMAS W. ZACH,

                              Plaintiff,
        v.
                                                                          ORDER
 BRIAN BEAHM, TROY HERMANS,
 ROBERT SCHENCK, BOB BRYZENSKI, BRENNAN,
                                                                       16-cv-823-jdp
 LOGAN, TODD JOHNSON, DON RENFRO,
 RANDY BERZ, DEIDRE MORGAN, SARA POLK,
 CHRISTINE BRATZ, DR. DELAP, and K. LOVELL,

                              Defendants.


       The court held a telephonic conference on December 20, 2018, to discuss plaintiff

Thomas W. Zach’s ability to meet the deadlines in these cases given his health problems. This

order memorializes my rulings at that conference.

       I denied Zach’s renewed request for the court’s assistance in recruiting him counsel. He

is articulate, understands his cases and the pertinent legal principles, and he should be able to

set forth his version of events. He faces health-based impediments to producing written

documents, which the court will accommodate by adjusting the schedule.
       I gave defendants a window of January 15, 2019, to February 15, 2019, in which to

depose Zach. I directed the parties to work together to find a suitable time and place for that

deposition. Because Zach’s writing capabilities are currently hindered by his hand injury, I

directed the state to incorporate all of its written discovery questions into the deposition. The

state has agreed to allow Zach to bring another person to accompany him at the deposition.

       The dispositive-motions deadline in both cases is moved to March 8, 2019. In light of

Zach’s health issues, the response date is extended to May 6, 2019. The reply date is May 20,

2019. The current trial dates are struck and I will reset them if necessary following a summary

judgment ruling.

       Zach stated that he might choose to dismiss the cases. Counsel for defendants will

contact him next week to discuss his intentions.



                                            ORDER

       IT IS ORDERED that:

       1. Plaintiff Thomas W. Zach’s renewed motion for the court’s assistance in recruiting
          him counsel is DENIED.

       2. The schedule is amended as discussed above.

       Entered December 20, 2018.

                                            BY THE COURT:

                                            /s/
                                            ________________________________________
                                            JAMES D. PETERSON
                                            District Judge




                                               2
